DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,412. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	




Prior Art Citation

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US 2021/0005161), taken to be the closest prior art, shows the display device comprising: a display panel including a plurality of pixels (see for example Figs. 8); 5a controller (see for example Fig. 10) configured to determine a peak luminance (taken to be the full-picture corresponding to an entirely –black gray level picture GL0, see for example Figs. 3, 4 and 7), to determine gray-luminance information representing a plurality of luminances respectively corresponding to a plurality of gray levels based, and to generate gray-voltage information representing a plurality of voltage levels respectively corresponding to the plurality of gray 10levels based on a target white color coordinate and the gray-luminance information (see for example Figs. 2-4 and 6 and para. 0044-0048); a gray voltage generator configured to generate a plurality of gray voltages having the plurality of voltage levels based on the gray-voltage information (taken to inherent for generating the plurality of different gray level GL0-GL255, see for example Figs. 9 and 10 and para. 0044-0048); and a data driver configured to provide the plurality of gray voltages corresponding to output image data as data voltages to the plurality of pixels in an image display period (see for example Figs. 2-4 and para. 0044-0048, 0054 and 0084-0088).  
	


Reasons For Allowance


Claims 21-40 are allowed over the prior art of record.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 21-32
The prior art of record, including the closest prior art Lee noted above, taken alone or in combination does not teach or suggest the display device having the combination of elements with their recited functions, along with a controller configured to determine a peak luminance based on a target luminance and a black insertion period, to determine a plurality of luminance respectively corresponding to a plurality of gray levels based on the peak luminance and a target gamma value, and to determine a plurality of voltage levels respectively corresponding to the plurality of gray levels based on a target white color coordinate and the plurality of luminance; and a data driver configured to generate a plurality of gray voltages having the plurality of voltage levels, to provide the plurality of gray voltages corresponding to output image data as data voltages to the plurality of pixels in an image display period, and to provide a black data voltage to the plurality of pixels in the black insertion period, as set forth in claims 21-32.



Regarding claims 33-40
The prior art of record, including the closest prior art Lee noted above, taken alone or in combination does not teach or suggest the method of operating a display device including a plurality of pixels having the combination of steps, along with determining a peak luminance based on a target luminance and a black insertion period; determining a plurality of luminances respectively corresponding to a plurality of gray levels based on the peak luminance and a target gamma value; determining a plurality of voltage levels respectively corresponding to the plurality of gray levels based on a target white color coordinate and the plurality of luminances; generating a plurality of gray voltages having the plurality of voltage levels; providing the plurality of gray voltages corresponding to output image data as data voltages to the plurality of pixels in an image display period; and providing a black data voltage to the plurality of pixels in the black insertion period, as set forth in claims 33-40.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687